IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

ELEAZER LOPES-FLORES,
Petitioner, : Case No. 3:18-cv-330

- VS - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
Pickaway Correctional Institution,

Respondent.

 

RECOMMITTAL ORDER

 

This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 12) to the

Magistrate Judge’s Supplemental Report and Recommendations in this case (ECF No. 9).

The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis,

March ‘4 _, 2020.

Passe \na

 

Walter H. Rice
United States District Judge
